HUGHES, J.
Epitomized Opinion
Suit .to contest a will. Two issues were left to the jury — whether the testator was of sound mind at the time of the execution of the will — and whether he was free from restraint and undue influence at that time. A verdict was returned in favor of plaintiffs, holding the will invalid. Defendants brought error to the Appeals Court. Held:
Declarations of a testator made before and after khe execution of his will are admissible to prove the state of his mind, hut not to prove undue influence. Much evidence of the testator’s declarations was admitted, but no request was made of the court to limit the purpose for whilch the evidence was admitted and hence its admission was not prejudicial error.
There was evidence admitted over objection of defendants in the nature of conclusions and deductions made by various witnesses. Much of this evidence was objected to after the answer was in the record and no motion was made to rule it out. There was no prejudice in the admission of the evidence under these circumstances. But for the appearance of this evidence in the record over the timely objection of defendants, the judgment must be reversed.